Title: To George Washington from John Sullivan, 16 November 1782
From: Sullivan, John
To: Washington, George


                  
                     Dear General
                     Durham Novemr 16th 1782
                  
                  I must beg you to pardon the freedom I have taken in enclosing two Letters with a Resolve of our Assembly to Your Excellency and requesting the favor of you to Send them by a Flag to New york.
                  having taken my Leave of the political and Military World your excellency can expect, nothing interesting or entertaing from my Pen, I shall therefore only beg Leave to assure You that, I participate in all Your Successes rejoice at every Smile of fortune on your Exertions and most ardently pray that your Life and health, may be continued as the greatest blessing to that Country whose righteous Cause you have espoused.  I have the honor to be with the most Lively Sentiments of Esteem & respect Dear General your Excellencys most obedt Servt
                  
                     Jno. Sullivan
                     
                  
               